Filed 11/22/21 P. v. Kuykendal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092843

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE010333)

           v.

 RONALD KUYKENDAL,

                    Defendant and Appellant.




         A jury found defendant Ronald Kuykendal guilty of assault with a semi-automatic
firearm and being a felon in possession of a weapon. The jury also found true the
allegation that defendant used a semi-automatic firearm during the assault. The trial
court sentenced defendant to an aggregate term of 12 years eight months and imposed
fines and fees. Defendant now claims his conviction for assault should be reversed
because the trial court failed to instruct the jury it must reach a unanimous verdict as to
the conduct underlying the assault. Defendant also claims he is entitled to a hearing on
his ability to pay the imposed fines and fees. We conclude a unanimity instruction was


                                                             1
not required and defendant forfeited his claim that he is entitled to an ability-to-pay
hearing. We have, however, discovered mandatory fees that must be imposed, fees that
may no longer be imposed, and an error in the abstract of judgment regarding the nature
of the felony. As modified, we affirm the judgment.
                                   I. BACKGROUND
        Defendant was charged with attempted carjacking (§§ 664, 215, subd. (a)—count
one)1 with the allegation that he personally used and discharged a firearm (§§ 12022.5,
subd. (a), 12022.53, subds. (b) & (c)); assault with a semi-automatic firearm (§ 245, subd.
(b)—count two) with the allegation he personally used the semi-automatic firearm
(§ 12022.5, subds. (a) & (d)); and being a felon in possession of a weapon (§ 29800,
subd. (a)(1)—count three).
        The charges were based on a nighttime altercation near a homeless encampment.
M.L. lived in a tent near a fence. The fence had a hole, through which people traversed.
One night, as M.L. sat in his car parked by the fence, defendant approached. M.L. was
acquainted with defendant; defendant owed him money. M.L. said he got out of his car
and defendant immediately pointed a gun in his face, then hit him in the head with the
gun. Defendant then asked M.L. about his car keys and M.L. told him they should be in
the car. Defendant told M.L. he had five seconds to leave, and as M.L. walked away, he
heard a gunshot. Defendant rummaged through M.L.’s car, and M.L. heard “a couple
more shots.” Five to 10 minutes after M.L. initially encountered defendant, the police
arrived.
        Defendant testified he used his firearm in self-defense. Defendant said he climbed
through the hole in the fence, using it as a short-cut to his destination. As defendant
made his way to the other side of the fence, M.L. yelled, “Who is that moving up on me




1   Undesignated statutory references are to the Penal Code.

                                              2
like that?” Defendant knew M.L. and said M.L. was recently aggressive in seeking
repayment of a debt for a previous drug deal. When M.L. identified defendant as the
person coming through the fence, M.L. became angry and tried to punch defendant.
Defendant then took his gun and hit M.L. across the head. M.L. looked for something in
his car. Defendant, who knew M.L. to be armed on a previous occasion, thought he was
looking for a gun. Defendant fired two shots into the ground, then left the area. A
disassembled BB gun and another weapon were found in or near M.L.’s car.
       The jury found defendant guilty of assault with a semi-automatic firearm and
found that he used the semi-automatic firearm during the offense. The jury also found
defendant guilty of being a felon in possession of a weapon.
       At sentencing, the prosecution argued the trial court should impose the upper term
for the assault conviction, arguing that defendant’s conduct went beyond a “bare-bones”
commission of the offense. The prosecutor noted defendant hit M.L. over the head and
fired two shots, constituting multiple actions that could each support a conviction under
section 245, subdivision (b). The trial court found the offense was serious and, with
defendant’s “significant background,” the upper term was warranted. The court
sentenced defendant to consecutive terms: nine years for the assault conviction; three
years for personally using a firearm during the assault; and eight months for being a felon
in possession of a weapon. The court also orally imposed a $2,000 restitution fine
(§ 1202.4), a suspended parole revocation fine in the same amount (§ 1202.45), a $453.62
jail booking fee, and a $90.65 jail classification fee.
                                        II. DISCUSSION
A.     Unanimity Instruction
       Although not requested by either party at trial, defendant now argues the trial court
erred in failing to instruct the jury sua sponte that they must reach a unanimous verdict
(CALCRIM No. 3500) as to whether defendant committed the assault with a semi-
automatic weapon. He contends that, because there were two discrete acts upon which a

                                              3
conviction may be based and the prosecution did not elect a theory upon which to
prosecute, an instruction was required. The People contend that defendant’s actions
constituted a continuous course of conduct and the unanimity instruction was not
required. We conclude the trial court did not err in failing to instruct the jury on
unanimity, as the instruction was not required.
       We may consider defendant’s appellate claim even though he did not request a
unanimity instruction because a trial court should give the instruction even absent a
request “ ‘ “where the circumstances of the case so dictate.” ’ ” (People v. Covarrubias
(2016) 1 Cal.5th 838, 877.) We review defendant’s claim of instructional error de novo.
(People v. Hernandez (2013) 217 Cal.App.4th 559, 568.)
       “[T]he jury must agree unanimously the defendant is guilty of a specific crime.
[Citation.] Therefore, cases have long held that when the evidence suggests more than
one discrete crime, either the prosecution must elect among the crimes or the court must
require the jury to agree on the same criminal act.” (People v. Russo (2001) 25 Cal.4th
1124, 1132.) A trial court should give the unanimity instruction when “ ‘there is a risk
the jury may divide on two discrete crimes and not agree on any particular crime.’ ”
(People v. Covarrubias, supra, 1 Cal.5th at p. 878.) “There are, however, several
exceptions to this rule. For example, no unanimity instruction is required if the case falls
within the continuous-course-of-conduct exception, which arises ‘when the acts are so
closely connected in time as to form part of one transaction.’ ” (People v. Jennings
(2010) 50 Cal.4th 616, 679.) There also is no need for a unanimity instruction if “ ‘the
defendant offered the same defense to both acts constituting the charged crime, so no
juror could have believed defendant committed one act but disbelieved that he committed
the other, or because “there was no evidence from which the jury could have found
defendant was guilty of” the crime based on one act but not the other.’ ” (People v.
Covarrubias, supra, at p. 879, citing People v. Davis (2005) 36 Cal.4th 510, 562.)



                                              4
       It is uncontested that defendant hit M.L. in the head with the firearm then, within
minutes, fired his gun at least twice. The People assert that these acts justified use of the
continuous-course-of-conduct exception to the rule requiring a unanimity instruction.
We agree and conclude the events happened quickly and sequentially with no intervening
events such that they were so closely connected in time and location to form a single
transaction. (See People v. Jennings, supra, 50 Cal.4th at p. 679; see also People v.
Jefferson (1954) 123 Cal.App.2d 219, 221 [where defendant attacked a police officer
outside the house with a butcher knife, went inside where she cut the officer with a
pocketknife, the People were not required to elect between the two knife attacks in
proving the assault charge as they were a part of the same incident].)
       Yet, despite the fact the parties have not raised this point, there is another reason
to reject defendant’s claim that the instruction was required: Defendant offered the same
defense to each act that could constitute an assault with a firearm. 2 Defendant testified
that M.L. was the aggressor when he swung at defendant and defendant blocked M.L.’s
effort to attack by hitting him in the head with the gun. In response, defendant thought,
M.L. looked for a gun. This prompted defendant to fire two rounds into the ground.3 As


2  As our Supreme Court has explained, Government Code section 68081 “does not
require that a party actually have briefed an issue; it requires only that the party had the
opportunity to do so. By requiring the parties to file opening and responding briefs, the
California Rules of Court automatically give the parties the opportunity to brief every
issue that is raised in the appeal. [Citation.] Further, we hold that this also gives the
parties the opportunity to brief any issues that are fairly included within the issues
actually raised.” (People v. Alice (2007) 41 Cal.4th 668, 677.) As the People argued that
the facts fell into an exception to the unanimity rule, the applicability of a different
exception to the rule is fairly included in the issue raised and the parties had an
opportunity to address the issue.
3 In the context of discussing prejudice, defendant attempts to distinguish these two acts
on the basis that he intended to harm M.L. when he hit M.L., but he fired into the ground
with no such intent to harm M.L. This distinction fails because an assault does not
require a specific intent to injure another or even a subjective awareness of the risk of

                                              5
the prosecutor argued, the case depended on credibility and who the jury believed was the
aggressor: defendant or M.L. Whoever the jury believed was the initial aggressor, there
were no facts presented that would support the possibility that roles were reversed for
defendant’s subsequent act of firing the gun. In other words, there was no other evidence
or rational basis for the jury to parse the events and believe defendant’s claim as to one
event, but not the other. The jury’s verdict of guilty indicates that they did not believe
the only defense proffered to the assault on M.L.
       Defendant relies on this court’s decision in People v. Norman (2007)
157 Cal.App.4th 460. This court held in Norman that a unanimity instruction was
required in a prosecution for theft and receiving stolen property after determining there
were multiple discrete acts, any of which could have constituted the charged offense. (Id.
at pp. 464-465.) However, the court in Norman did not, and did not need to, address
exceptions to the unanimity instruction. Unlike Norman, which involved discrete acts
separated by time and location, the two acts here were part of a continuous course of
conduct. They were “ ‘so closely connected in time as to form part of one transaction.’ ”
(People v. Jennings, supra, 50 Cal.4th at p. 679.) Also, the Norman court did not address
whether there was a common defense to the two acts. Again, this contrasts with the
situation here, where defendant had the same defense to both assaultive acts.
       We find no instructional error.
B.     Fines and Fees
       Relying primarily on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),
defendant contends that he is entitled to a hearing on his ability to pay the court imposed
fines and fees. We conclude defendant forfeited his claim on appeal by failing to raise
the issue in the trial court.



injury. (See People v. Williams (2001) 26 Cal. 4th 779, 790.) The jury was instructed on
the elements of assault (see ibid.; CALCRIM No. 875) and found defendant guilty.

                                              6
       It is a longstanding and well-recognized rule that a defendant must first object and
demonstrate his inability to pay amounts imposed at sentencing. (See, e.g., People v.
Nelson (2011) 51 Cal.4th 198, 227 [defendant’s claim that the court erroneously failed to
consider ability to pay a $10,000 restitution fine is forfeited by the failure to object];
People v. Gamache (2010) 48 Cal.4th 347, 409 [same].) This is true regardless of
whether a defendant’s ability to pay claims are constitutional in nature. (See People v.
Trujillo (2015) 60 Cal.4th 850, 859 [constitutional exception to forfeiture rule did not
apply to claim concerning failure to obtain express waiver of an ability to pay hearing].)
       Here, defendant was sentenced on September 25, 2020, well over a year after
issuance of the Dueñas decision. (Dueñas, supra, 30 Cal.App.5th 1157 [decided Jan. 8,
2019].) Therefore, his failure to raise Dueñas at sentencing forfeits his Dueñas
arguments by operation of normal rules of appellate review. (People v. Scott (1994)
9 Cal.4th 331, 351-354 [to preserve a sentencing issue for appellate review, the defendant
must raise it in the trial court].)
C.     Judgment and Abstract
       Although not raised by either party, we note additional sentencing errors which
require correction. The trial court failed to orally impose a mandatory court operations
assessment of $80 (§ 1465.8) and a mandatory criminal conviction assessment of $60
(Gov. Code, § 70373). While the abstract of judgment lists these assessments, “[a]n
abstract of judgment is not the judgment of conviction; it does not control if different
from the trial court’s oral judgment and may not add to or modify the judgment it
purports to digest or summarize.” (People v. Mitchell (2001) 26 Cal.4th 181, 185.)
Because the failure to impose mandatory assessment amounts constitutes an unlawful
sentence, it may be modified at any time. (See People v. Smith (2001) 24 Cal.4th 849,
853.) Accordingly, we order these assessments imposed as part of the judgment.
       Additionally, a jail booking and classification fee were both orally imposed by the
trial court but must now be vacated. Assembly Bill No. 1869 was signed into law in

                                               7
September 2020 and became effective on July 1, 2021. The bill is intended to “eliminate
the range of administrative fees that agencies and courts are authorized to impose to fund
elements of the criminal legal system.” (Assem. Bill No. 1869 (2019-2020 Reg. Sess.)
§ 2, eff. Sept. 18, 2020, operative July 1, 2021.) Among other provisions, Assembly Bill
No. 1869 added Government Code section 6111, also effective July 1, 2021. (Id. at
§ 11.) It provides that “the unpaid balance of any court-imposed costs pursuant to
Section 27712, subdivision (c) or (f) of Section 29550, and Sections 29550.1, 29550.2,
and 29550.3, as those sections read on June 30, 2021, is unenforceable and uncollectible
and any portion of a judgment imposing those costs shall be vacated.” (Gov. Code,
§ 6111, subd. (a).)
       Under the rule announced in In re Estrada (1965) 63 Cal.2d 740, absent contrary
evidence (e.g., express savings clause providing only prospective relief), we presume that
ameliorative changes to the criminal law apply retroactively to all nonfinal judgments of
conviction.4 (Id. at pp. 745, 747-748; People v. Stamps (2020) 9 Cal.5th 685, 699.)
Given that defendant's judgment was not final before the effective date of Assembly Bill
No. 1869, the ameliorative changes in the law apply to this case. Accordingly, we
modify the judgment to strike the fees at issue; specifically, the booking fee and main jail
classification fee. (Former Gov. Code, § 29550.2, subd. (a).)
       Finally, the “serious felony” box in item number one as to count two on the
abstract is checked in error. Defendant’s presentence conduct credits were properly
limited at sentencing under section 2933.1, as his conviction of assault with a semi-
automatic weapon, combined with his personal use of a firearm is a violent felony under
section 667.5, subdivision (c)(8). Although the abstract indicates the limitation of



4  We express no opinion as to whether Assembly Bill No. 1869 retroactively applies to
all cases, including cases where the judgment of conviction has become final. This issue
is not before us.

                                             8
presentence conduct credits, the associated “violent felony” was incorrectly left blank.
This represents a clerical error in recording the judgment rendered and may be corrected
by amendment. (In re Candelario (1970) 3 Cal.3d 702, 705.) We therefore order the
correction of the abstract of judgment to reflect the offense is a “violent felony,” instead
of a “serious felony.”
                                   III. DISPOSITION
       The judgment is modified to impose a mandatory $80 court operations assessment
(§ 1465.8) and a mandatory $60 criminal conviction assessment (Gov. Code, § 70373).
The jail booking and classification fees imposed under Government Code section
29550.2 are vacated. The trial court is directed to prepare an amended abstract of
judgment consistent with the above, with the removal of the check in the “serious felony”
box and the addition of a check in the “violent felony” box in item number one as to
count two, and to deliver a certified copy of the amended abstract to the Department of
Corrections and Rehabilitation. As modified, the judgment is affirmed.


                                                         /S/

                                                  RENNER, J.



       We concur:


       /S/

       HULL, Acting P. J.


       /S/

       KRAUSE, J.



                                              9